Case 8:19-cv-01504-TPB-AAS Document 59 Filed 09/13/21 Page 1 of 3 PageID 1046



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


JAMES CHITTENDEN,

        Plaintiff,

v.                                                           Case No. 8:19-cv-1504-TPB-AAS

HILLSBOROUGH COUNTY,

      Defendant.
______________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter is before the Court on consideration of the report and

recommendation of Amanda A. Sansone, United States Magistrate Judge, entered on

August 12, 2021. (Doc. 58). Judge Sansone recommends that “Defendant’s Opposed

Motion to Determine Defendant’s Entitlement to Costs” (Doc. 54) be granted in part

and denied in part. Specifically, Judge Sansone recommends that Defendant be

awarded $2,955.80 in taxable costs against Plaintiff. Neither Plaintiff nor Defendant

filed an objection to the report and recommendation, and the time to object has

expired. 1

        After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982). A district



1 Plaintiff’s copy of the report and recommendation was returned to the Court on 9/7/2021 marked “return to sender.”
The Court does not have another address on file.
Case 8:19-cv-01504-TPB-AAS Document 59 Filed 09/13/21 Page 2 of 3 PageID 1047



court must “make a de novo determination of those portions of the [report and

recommendation] to which an objection is made.” 28 U.S.C. § 636(b)(1)(C). When no

objection is filed, a court reviews the report and recommendation for clear error.

Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006); Nettles v. Wainwright,

677 F.2d 404, 409 (5th Cir. 1982).

      Upon due consideration of the record, including Judge Sansone’s report and

recommendation, in conjunction with an independent examination of the file, the

Court adopts the report and recommendation in all respects. The Court agrees with

Judge Sansone’s detailed and well-reasoned factual findings and legal conclusions.

Consequently, “Defendant’s Opposed Motion to Determine Defendant’s Entitlement to

Costs” is granted in part and denied in part.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Judge Sansone’s report and recommendation (Doc. 58) is AFFIRMED and

      ADOPTED and INCORPORATED BY REFERENCE into this Order for all

      purposes, including appellate review.

(2)   “Defendant’s Opposed Motion to Determine Defendant’s Entitlement to Costs”

      (Doc. 54) is GRANTED in part and DENIED in part.

(3)   The motion is GRANTED to the extent that Defendant Hillsborough County is

      awarded $2,955.80 in taxable costs against the Plaintiff James

      Chittenden. The Clerk is directed to enter judgment accordingly.




                                       Page 2 of 3
Case 8:19-cv-01504-TPB-AAS Document 59 Filed 09/13/21 Page 3 of 3 PageID 1048



(4)   The motion is DENIED to the extent that Defendant seeks additional or

      different relief.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 13th day of

September, 2021.




                                              TOM BARBER
                                              UNITED STATES DISTRICT JUDGE




                                    Page 3 of 3
